DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 08/03/2022, after a final rejection, mailed on 05/26/2022, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claims 1 and 7 have been incorporated new limitations which have not been previously defined regarding claimed “a method of disposing a substrate on a holding unit using a pattern forming apparatus”, as claimed in claims 1 and 7; newly added limitations to claims 1 and 7, such as “…a reference mark located on the holding unit, and the method comprising:…, measuring a position of a detection field of the optical system based on the detected position of the reference mark, and after measuring the position of the detection field, …”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “a method of disposing a substrate on a holding unit using a pattern forming apparatus”, as claimed in claims 1 and 7. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 08/03/2022, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	08/16/2022